ACCEPTED
                                                                                                 03-15-00299-CR
                                                                                                         5979593
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                  mSTRICT ATTORNEY'S OFFICE                                                  7/8/2015 1:14:44 PM
                                                                                               JEFFREY D. KYLE
                    33-° & 4St4" J u d i c i a l D i s t r i c t s                                        CLERK

                                         COUMTIES O F
                           IMLANCO . B U B N S T • I X A N O • S A N S A B A
                                                                            FILED IN
                                 Wiley B. McAfee                     3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                       District Attorney             7/8/2015 1:14:44 PM
                                      3uly 08, 2015                    JEFFREY D. KYLE
                                                                             Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00299-CR; Jannes Bradley Warden v. The State of Texas
         Appeal from Cause No. 41101 in the 424th District Court of Burnet County

Dear Mr. Kyle:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx. us
         Texas State Bar No. 03353500

                                                        Sincerely,


                                                        G^iy'W.^nyard
                                                        Assistant District Attorney

cc:      Ms. Paula Michelle Moore
         Attorney for Appellant
         1008 n. Water St.
         Burnet, TX 78611




      811 Befiy Street • P.O. Box 726 • Uarw. Texas 78843 • 325-247-5755 • Fax 325-247-5274